Order issued March 14 2013




                                        In The
                                 Qtaurt øf .ppaaLø
                       JFiftI! thatnrt nf exua at 1a1Iaa


                                   No. 05-12-00733-CR


                     DOMINGO SANT1NO CARVAJAL, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                        Before Justices Moseley, O’Neill, and Lewis

       Based on the Court’s opinion of this date, we GRANT the September 26, 2012 motion of

Kathleen A. Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Kathleen A. Walsh as counsel of record for appellant.      We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Domingo Santino Carvajal, TDCJ No. 1785516, Luther Unit, 1800 Luther Drive, Navasota,

Texas, 77868.



                                                      .   /

                                                 DAVID LEWIS
                                                 JUSTICE